Citation Nr: 0206432	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  95-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a compensable rating for residuals of 
hepatitis with jaundice.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to July 
1948, and from April 1950 to May 1953.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied a compensable rating for hepatitis with jaundice.

By a September 1995 decision, the RO denied the veteran's 
March 1995 claim of service connection for hearing loss.  He 
did not file a notice of disagreement with that decision.  
Hence, that issue is not before the Board.  Based on a 
written statement the veteran submitted to VA in February 
2002, it appears that he is now seeking to reopen a claim of 
service connection for hearing loss.  This matter has not yet 
been adjudicated by the RO; it is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service connected hepatitis A and/or B is 
healed, non-symptomatic; demonstrable liver damage with mild 
gastrointestinal disturbance or, from July 2, 2001, 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period, due to hepatitis are not shown.


CONCLUSION OF LAW

A compensable rating for residuals of hepatitis with jaundice 
is not warranted. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to 
July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(effective July 2, 2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it first adjudicated the issue in this case in 
November 1994, and has not reviewed the case under the 
regulations implementing the VCAA.  Nevertheless, after 
reviewing the claims folder, the Board finds that there has 
been substantial compliance with the pertinent mandates in 
the VCAA and implementing regulations.  By virtue of the 
November 1994 RO decision, in a statement of the case issued 
in 1995, and in supplemental statements of the case issued in 
1999 and 2001, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim for a compensable rating for residuals of hepatitis 
with jaundice.  

The RO has obtained the veteran's service medical records, 
and all identified medical records from his private medical 
care providers.  The veteran has been accorded several VA 
examinations.  There is no indication that there is any 
outstanding relevant evidence pertaining to the matter at 
hand.  In December 2001, the RO reviewed this case under the 
VCAA.  Notice was sent to the veteran at his new address in 
February 2002.  The veteran is not prejudiced by the Board's 
review of the case based on the current record.  A remand for 
the RO to review the claim under the new regulations 
implementing the VCAA would serve no useful purpose. 



Background

Essentially, the veteran contends that his hepatitis with 
jaundice is more severe than reflected by a non-compensable 
rating.

Service medical records reveal that hepatitis was diagnosed 
while the veteran was on active duty in Italy in 1951.  He 
was hospitalized for several months until the hepatitis 
resolved.  By an October 1953 rating decision, the RO granted 
service connection for hepatitis infection, with jaundice, 
rated zero percent disabling.  

The RO received the veteran's request for an increased rating 
for hepatitis in April 1994.  Postservice medical records 
were obtained, including medical reports from private health 
care facilities dated from December 1989 to August 1992.  The 
private medical records show treatment for ventricular 
tachycardia, mild cardiomyopathy, localized adenocarcinoma of 
the prostate, and right hip pain; no treatment for hepatitis 
or jaundice is reported.  

On VA examination in June 1994, the physician noted the 
veteran's in-service history of hepatitis in 1951.  The 
veteran complained that he experienced abdominal 
"puffiness" after eating steak, but he did not experience 
abdominal symptoms when he remained on a diet of boiled 
foods.  The veteran also reported that he was not aware of 
having blood tests showing liver disease since 1951, and had 
not had recent abnormal liver function tests.  Examination 
revealed that the veteran was well-appearing, well-developed, 
well-nourished, and in no acute distress.  His liver was not 
enlarged, and there were no ascites or caput medusae.  The 
veteran had palmar erythema and spider telangiectasia, but no 
jaundice.  The diagnosis was history of hepatitis, "but no 
evidence on examination of significant liver disease."  

On VA examination in September 1997, the veteran reported 
that he had experienced a number of intermittent mild 
episodes of hepatitis since his separation from service.  
According to the veteran, the exacerbations subsided 
approximately 8 years prior to the 1997 VA examination, 
although he remained careful with his diet.  He stated that 
his appetite was poor, which he blamed on the chemotherapy he 
was undergoing for prostate cancer.  He denied nausea, 
vomiting, or abdominal pain.  He complained of significant 
malaise and weakness, which were also suggested as secondary 
to treatment he was undergoing for prostate cancer.  The 
report indicates that the veteran lost approximately50 pounds 
during the previous year.  Examination revealed that the 
veteran was anicteric, and there were no over stigmata of 
chronic liver disease.  His liver and spleen were not 
palpably enlarged, and there were no ascites.  Recent 
diagnostic and clinical tests included a full set of liver 
function tests which were within normal limits.  A complete 
blood count was within normal limits (with the exception of a 
platelet count that was "borderline"), and an ultrasound of 
the abdomen revealed a normal-appearing liver and pancreas.  
A liver/spleen scan (ordered to look for evidence of portal 
shunting) was normal.  Serology for viral hepatitis revealed 
a negative hepatitis C antibody.  The veteran was positive 
for hepatitis B surface antibody, although not for surface 
antigen.  He was also positive for total hepatitis A 
antibody.  The physician reported that the serology was 
consistent with old resolved hepatitis A and hepatitis B.  
The physician further reported: 

It's quite possible, with the [veteran's] 
prolonged bouts of Hepatitis back in 
1951, that he may actually have 
contracted both Hepatitis A and B at that 
time.  Currently however, these 
infections have cleared and resolved, and 
he no longer is infected with any of the 
Hepatitis viruses and, in fact, his liver 
function tests currently are normal.  
There is no evidence of residual liver 
problems.  

On VA examination in October 1998, the physician reviewed the 
claims file and the veteran's history of hepatitis, and noted 
that there was no interval claim of any abnormal liver 
function test or recurrence of hepatitis.  The veteran did 
not appear chronically ill, and there were no relevant 
gastrointestinal symptoms.  The physician reported "[i]t 
seems that [the veteran's] main complaint is the fact that he 
couldn't donate blood, but there is really no claim of any 
chronic or ongoing symptoms."  The physician stated that the 
veteran's main health problem was prostate cancer.  The 
objective examination provided no evidence of jaundice.  The 
veteran's skin had no angiomata or other lesions.  The 
appearance of the abdomen was normal.  There was a fairly 
recent well-healed right inguinal herniorrhaphy scar.  The 
veteran exhibited some spotty lower abdominal tenderness, but 
there was no upper abdominal tenderness.  The liver edge was 
non-tender and sharp.  The veteran's spleen was not palpable.  
Liver function studies were normal.  The diagnosis was 
history of hepatitis A, 1950-51, with a prolonged 
hospitalization.  The physician expressly noted that "the 
veteran does not have any symptoms suggestive of chronic or 
recurrent liver disease."  

Through written arguments submitted by his representative in 
March and May 2002, the veteran contended that an evaluation 
in excess of zero percent for his service-connected hepatitis 
is warranted due to the severity of his symptoms.  He stated 
that he continued to experience poor digestion, and had been 
on a special diet since his in-service treatment for 
hepatitis.  He reported that he could not eat fatty foods or 
drink alcoholic beverages.  It was also argued that VA has 
not considered that the veteran cannot donate blood.

Legal Criteria and Analysis

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings, based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In regard to 
any request for an increased schedular evaluation, the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The criteria for rating hepatitis were revised effective July 
2, 2001. Where the law and regulations change while a case is 
pending, the version more favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Since the veteran applied 
for an increased rating for hepatitis in April 1994, the 
Board is obligated under Karnas to evaluate the claim under 
both the old and (effective from July 2, 2001) the new 
criteria.  [The VA Office of General Counsel (GC) has 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.]  

The veteran's service-connected hepatitis is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code 7345 (Hepatitis, 
infectious).  The criteria under Diagnostic Code 7345, in 
effect before July 2, 2001, contemplate that a 100 percent 
rating is warranted when competent and probative evidence 
shows that a claimant is disabled by infectious hepatitis, 
with marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  A 
60 percent rating is warranted when the evidence shows 
infectious hepatitis, with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  A 30 percent rating is 
warranted when a claimant is disabled by infectious 
hepatitis, with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 10 percent rating is warranted when 
the evidence shows infectious hepatitis, with demonstrable 
liver damage with mild gastrointestinal disturbance.  A zero 
percent rating is warranted when competent and probative 
evidence shows infectious hepatitis that has healed and is 
asymptomatic.  

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001, contemplate that a 100 percent rating is warranted 
when competent and probative evidence shows that chronic 
liver disease without cirrhosis (including hepatitis B and 
chronic active hepatitis) is productive of near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  A 60 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent (noncompensable) rating is warranted 
when competent and probative evidence shows that chronic 
liver disease is asymptomatic.  

The Board has considered the veteran's statements describing 
the symptoms of his hepatitis.  However, his statements must 
be viewed in conjunction with the medical evidence of record.  
The Board finds that neither the 'old" nor the 'new" 
criteria are more familiar to the veteran.  Both sets of 
criteria have been considered.  To establish entitlement to a 
compensable rating, competent and probative medical evidence 
must show that the veteran's service-connected disability 
produces, at a minimum, demonstrable liver damage with mild 
gastrointestinal disturbance; or, there is intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  

Here, neither the "old" nor the "new" criteria for a 10 
percent rating for hepatitis are met.  No examination report 
or treatment record shows that the veteran has any symptom 
attributed to hepatitis.  In fact, the hepatitis has 
consistently been described as healed and/or asymptomatic.  
Liver function studies have been normal.  There is no basis 
for assigning a compensable rating under either the "old" 
or the "new" criteria.  The Board has considered the 
veteran's assertion that he cannot donate blood.  That factor 
is not a schedular criterion for rating hepatitis.  It does 
not interfere with earning capacity so as to suggest the 
possibility for extraschedular evaluation.  

Regarding the veteran's own contentions that an increased 
rating is warranted for his service-connected hepatitis, the 
Court has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While the veteran is competent to provide statements 
concerning any gastrointestinal symptoms he may experience, 
his lay assertions to the effect that any gastrointestinal 
symptoms he may currently experience are related to the 
diagnosis and treatment he received for hepatitis in 1951 are 
neither competent nor probative of the issue in question.  
See Espiritu, 2 Vet. App. at 494-95.

In the absence of any competent evidence that the veteran's 
service connected hepatitis is symptomatic or disabling, a 
compensable rating for such disability is not warranted.  The 
doctrine of resolving reasonable doubt in the 
veteran's/claimant's favor is not applicable in this case as 
the preponderance of the evidence is against his claim. 

ORDER

A compensable rating for hepatitis with jaundice is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

